DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wen Xie on 07/05/2022.
The application has been amended as follows: 
CANCEL claims 2 and 15.
Claim 3, Line 1, CHANGE “claim 2,” TO --claim 1,--
Claim 3, Line 3, CHANGE “O-ring” TO --second O-ring--
Claim 4, Line 1, CHANGE “claim 2,” TO --claim 1,--
Claim 4, Line 2, CHANGE “O-ring” TO --first O-ring--
Claim 5, Line 1, CHANGE “claim 2,” TO --claim 1,--
Claim 5, Line 2, CHANGE “O-ring” TO --second O-ring--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The examiner notes that the closest prior art references, mainly Grinnell (US Pub. 2018/0014504 A1) and Whitney (US Pub. 2019/0000038 A1) disclose many aspects of the claimed invention but fail to disclose a second O-ring disposed at the bottom of the insert. Additionally, it would not have been obvious to modify any prior art to create an invention with the referenced limitation.

Allowable Subject Matter
Claims 1, 3-5, 7-14, and 17 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649